— Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered December 21,1981, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree and petit larceny. Upon his plea of guilty to the crimes charged in the indictment, defendant was sentenced to an indeterminate term of 20 years to life as a persistent felony offender. On this appeal, defendant contests only the imposition of lifetime incarceration as an abuse of judicial discretion considering: that all of his crimes were nonviolent in nature; that his I.Q. is only 79; that he co-operated fully with the authorities; that the burglary to which he pleaded was only a class D felony and that none of his prior felonies exceeded the grade of class D; and that he would not be eligible for parole until age 58, he being only 40 years of age now. Defendant further complains that the harshest sentence on his instant felony, if he were considered a predicate felon, could not exceed three and one-half to seven years. It appears from the record that defendant knew at the time of his plea that he was facing a possible persistent felon sentence. At the persistent felony hearing, a State Police officer testified that defendant had admitted to him on August 26, 1981 that he had participated in over 60 burglaries. Certificates of prior convictions of burglary in the third degree in Saratoga County in 1966, in Albany County in 1971, and in Montgomery County in 1977 were submitted at the hearing and received without objection. The record further demonstrates that defendant was adjudged a juvenile delinquent at nine years of age and was then incarcerated in Rome State School for seven years. His incarceration for various offenses amounts to about 20 years. Based on these factors, the sentencing court cannot be said to have abused its discretion in finding defendant to be a persistent felon and the judgment should be affirmed. Judgment affirmed. Sweeney, J. P., Kane, Main, Casey and Mikoll, JJ., concur.